EXHIBIT 10.7

LOGO [g508861g83c30.jpg]

[DATE]

Vince Volpe

USA

E-Mail: vvolpe@dresser-rand.com

Dear Vince,

Congratulations on your upcoming multi-location assignment with Dresser-Rand
Group Inc. We realize that multi-location assignments require significant
commitments of time, personal adjustments and inconveniences you will encounter
while in France. However, we are committed to working with you to make your
multi-location assignment as successful as possible for you through our support
as well as the support from our network of service providers.

This letter agreement (this “Agreement”) confirms (1) our mutual agreement to
terminate your current International Expatriate Assignment and the related
international assignment letter effective July 1, 2010 and all associated
benefits, (2) your continued eligibility to receive repatriation benefits
notwithstanding the termination of such assignment and (3) our mutual agreement
to the terms and conditions for your multi-location assignment, which will
require you to work in Dresser-Rand’s office in Paris, France in the position of
President and CEO of Dresser Rand Group Inc. While working in Paris, France on
this assignment and only for such period you will be seconded directly or
indirectly to Dresser-Rand International, Paris Branch.

In this position you will continue to report directly to the Board of Directors
of Dresser-Rand Group Inc., on which you will continue to serve as a
director. Your assignment is subject to host government entry documents or visas
and your acceptance of the terms and conditions outlined in this Agreement. The
effective date of the commencement of your assignment is June 1, 2013. At the
discretion of Dresser-Rand Group Inc., your multi-location assignment will
continue until further notice. You shall, however, also travel to other
locations at such times as may be reasonable for the performance of your duties.
Your point of origin is Houston, Texas, USA. Dresser-Rand Company or one of its
affiliates will continue to provide payroll services and benefit programs during
your assignment. To the extent required for corporate tax and other legal
reasons, your employment, payroll or benefit programs may be subsequently
transferred to another related entity during your assignment (any such entity,
the “Company”).

Base Salary

Your annual base salary will continue to be $940,000. You will also continue to
participate in the Dresser-Rand U.S. annual salary review.

Annual Incentive Compensation

Eligibility under the Dresser-Rand Annual Incentive Program will continue during
your assignment consistent with corporate guidelines and the program’s terms and
conditions.

Long-Term Incentive (LTI) Compensation

Your eligibility for LTI grants will continue during your assignment consistent
with corporate guidelines and the Plan’s terms and conditions. There can be
special tax and other regulatory considerations associated with equity grants
outside of the United States. For this reason, the incentive and equity grants
you receive may have different terms and conditions than those awards granted to
U.S. based employees.



--------------------------------------------------------------------------------

Benefit Plans

You will continue to be eligible to participate in the U.S. healthcare,
retirement savings, Non-Qualified Retirement Plan, life and income protection
programs consistent with their terms and conditions. In addition, you will
maintain your enrollment in the CIGNA international healthcare program, though
this benefit is not offered to your dependents. The CIGNA international
healthcare program will provide medical and dental coverage for you during the
term of this assignment. We have separately provided to you a summary of
benefits.

Foreign Service Allowance

A Foreign Service Allowance of $8,000, paid monthly, will be provided to
compensate you for the hardship created by the extensive travel requirements
while on assignment as well as provide assistance for your spouse and/or
dependents to accompany you.

There are many factors that are considered when establishing the Foreign Service
Allowance such as, but, not limited to: family size, distance between home and
host location, level of hardship, and/or compensation. In the event any
determining factors change during your assignment, your Foreign Service
Allowance could potentially see an equitable adjustment. You will receive prior
notice of any adjustments.

Host Country Housing

Dresser-Rand will provide corporate housing up to a maximum of EUR 8,000/month
while you are in Paris, France. Any additional rent expense over EUR 8,000/month
will be your responsibility. In addition, the Company will provide for the cost
of utilities, maintenance, parking, management fees, and wireless Internet
access.

Meals and Transportation

While you are in Paris, France, your meals and transportation will be
reimbursable according to the Company’s Travel and Entertainment policy (copy
attached). You may have access to a Company pool car, if available.

Shipment of Household Goods

At the commencement of your assignment to Paris, France, the Company provided to
you a lump sum payment for the return shipment of your household goods.
Accordingly, you will be solely responsible for the costs associated with the
return shipment of household goods to your home country residence.

Vacation, Holiday Leave

While on assignment you will continue to be covered by your home country
vacation and holiday policy.

Termination

If you voluntarily terminate your employment, or are terminated for “Cause” (as
defined in your Employment Agreement dated June 11,2008 (as amended , the
“Employment Agreement”)), while in a host location, the Company is not obligated
to pay any relocation costs associated with your move from the host country to
your home country or any other location.

In the event of the involuntary termination of this assignment and/or your
employment, which is not for Cause, the Company will pay or reimburse reasonable
costs incurred in your relocation, as well as the return of your household
goods, to your home location (if you did not elect for the lump sum alternative
payment).

Following your termination of employment for any reason you will be responsible
for your housing, utility and parking expenses for as long as you reside in the
company provided housing, which the Company may demand you to surrender at any
time.

Compliance Documents

The Dresser-Rand Code of Conduct and the Agreement Regarding Intellectual
Property and Proprietary Information continue to apply during your assignment.
In this regard, you are expected to comply with the United States Foreign
Corrupt Practices Act, and with local law applicable to government payments.
Further, by executing this Agreement, you hereby agree that you are expressly
granting any consents, permissions or other waivers that may be necessary or
prudent under U.S., EU or any other privacy or similar laws or regulations to
enable us to share your employment and other personal information between and
among Dresser-Rand entities and its service providers in the U.S., France or
elsewhere to the fullest extent permitted by law.



--------------------------------------------------------------------------------

Contacts

Dresser-Rand has retained the services of American International Relocation
Solutions (AIReS) to administer the benefits and services outlined in this
Agreement. AIReS will assist with your assignment needs. Your initial point of
contact at AIReS is Stephanie Nagy. Stephanie can be reached by telephone at
203-730-1125, ext. 256 and by email at snagy@aires.com.

Taxes

Dresser-Rand has engaged the services of Ernst & Young to provide tax
preparation and consultation services throughout your assignment. As agreed
during your most recent international assignment, you may continue to engage a
personal tax advisor for the preparation of your U.S. tax returns, and you
continue to assume the costs associated with the preparation of those returns.
The attached Multi-location Assignment Tax Guidelines outlines your required
benefits and obligations as a result of your assignment.

Governing Law

This Agreement shall be construed in accordance with and governed by the laws of
the State of Texas, without regard to the choice, and your employment while on
this assignment, of law principles thereof. Any suit, action or other legal
proceeding arising out of or relating to this Agreement, or your employment
while on this multi-location assignment, shall be brought exclusively in the
Federal or state courts located in the State of Texas. You agree to submit to
personal jurisdiction in the foregoing courts and to venue in those courts. You
further agree to waive all legal challenges and defenses to the propriety of a
forum in Houston, Texas and to the application of Federal or Texas law therein.

Third Party Beneficiary

Each affiliate of Dresser-Rand Company is a third party beneficiary of this
Agreement and each of them has the full right and power to enforce rights,
interests and obligations under this Agreement without limitation or other
restriction.

No Waiver

No failure or delay by any party in exercising any right, power or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
particular exercise of the same preclude any further exercise thereof or the
exercise of any other right, power or remedy. Without limiting the foregoing, no
waiver by any party of any breach of any provision of this Agreement shall be
deemed to be a waiver of any subsequent breach of that or any other provision of
this Agreement.

Withholding and Deductions

All amounts paid pursuant to this Agreement shall be subject to deductions and
withholding for taxes (national, local, foreign or otherwise) to the extent
required by applicable law.

Section 409A

Notwithstanding any provision in this Agreement, if this Agreement or any
benefit payable to you hereunder is subject to US Internal Code Section 409A and
you are a “specified employee” (within the meaning of Section 409A) as of the
date you separate from service from Dresser-Rand, then any payments scheduled to
be made to you pursuant to this Agreement during the first six months following
your separation from service shall be delayed. The delayed payments shall be
paid immediately following the end of the six month delay. Any amounts paid to
you in connection with tax equalization, that meet the requirements of
Section 1.409A-1(b)(8)(iii) of the Treasury Regulations under Section 409A,
shall be paid no later than the end of the second calendar year next following
the calendar year to which the compensation subject to the tax equalizations
relate. All reimbursements under this Agreement, including amounts paid for tax
equalization that do not meet the requirements of Section 1.409A-1(b)(8)(iii) of
the Treasury Regulations shall be made no later than the end of the calendar
year next following the calendar year in which the applicable expenses are
incurred.



--------------------------------------------------------------------------------

Negotiating and Concluding Contracts

Notwithstanding anything to the contrary in this Agreement, during your
assignment, and when you are located in France, you shall not have any authority
to negotiate any contract on behalf of Dresser-Rand Company, Dresser-Rand Group
Inc. and/or any other U.S. entity (each, a “D-R U.S. Entity”) that relates to
the provision of services or the supply of goods by a D-R U.S. Entity to a
French customer. Further, during your assignment, and when you are located in
France, you shall not have any authority to modify or accept contracts on behalf
of a D-R U.S. Entity, or otherwise bind a D-R U.S. Entity to any contract, that
relate to the provision of services or the supply of goods by a D-R U.S. Entity
to a French customer. Further, any such contract presented to you that is
intended to bind a D-R U.S. Entity must be executed by a duly authorized officer
of that entity located in the business offices of that entity.

General

This Agreement sets forth the entire agreement between you and the affiliates of
Dresser-Rand Group Inc. regarding your multi-location assignment.

For the avoidance of doubt, nothing in this Agreement is intended to diminish
your rights under your Employment Agreement and you will continue to be entitled
to your rights and benefits under your Employment Agreement in accordance with
its terms during your multi-location assignment; provided, however, by signing
below, you agree and acknowledge that your multi-location assignment, your
employer and this Agreement do not trigger any rights, payments or compensation
under such Employment Agreement or other agreement, plan or equity award of
which you are the beneficiary.

 

Gustavo Nechar      Date

Vice President – Human Resources

    

I agree and consent to the terms of this assignment, including that my
employment will be with Dresser-Rand Group Inc. and Dresser-Rand International,
Paris Branch, as described in this Agreement.

I also acknowledge that I have read and understand the terms of the
Multi-location Assignment Tax Guidelines and agree to respectively follow them
to minimize tax obligations while on assignment. I also specifically acknowledge
and agree:

 

  1. That any tax benefits derived from host country tax payments, made by
Company, will be returned to Company after individual tax returns are filed
against which such payments are credited;

 

  2. To authorize the Company to deduct (reduce from my earnings) any amounts
owed under these guidelines from my paycheck where permitted by law; and

 

  3. That benefit’s under these guidelines shall be construed and interpreted in
accordance with the laws of the State of Texas without regard to its conflict of
laws principles.

 

Vince R. Volpe, Jr.      Date

President & CEO Dresser-Rand Group Inc.

    

Cost Center: 96200

Attachments:

 

1. Multi-location Assignment Tax Guidelines

 

2. CIGNA international healthcare program summary